DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.
The claim amendment dated 12/30/2020 has been entered. Claims 14-17, 19, and 21 are cancelled claims. Claims 1-13, 18, 20 and 22 were amended and are pending.
The rejection of claims 1-14 and 18 under 35 U.S.C. 103 as being unpatentable over Volz et al. (WO 2015/158692 A1) is withdrawn in view of the claim amendment and remarks dated 12/30/2020.
The rejection of claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over Volz et al. (WO 2015/158692 A1) in view of Iwakuma et al. (US 2012/0097937 A1) is withdrawn in view of the claim amendment and remarks dated 12/30/2020.
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Volz et al. (WO 2015/158692 A1) in view of Nakagawa et al. (US 2004/0124766 A1) is withdrawn in view of the claim amendment and remarks dated 12/30/2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Volz et al. (WO 2015/158692 A1; see entire document.  Note: An additional machine translation generated by Google Patents was provided with June 2020 office action).
Volz et al. discloses compounds according to Formula 1 (see WO document claim 1, page 30):

    PNG
    media_image1.png
    153
    107
    media_image1.png
    Greyscale
where n is 1 to 5, 0 is 1 to 5 and p is 0 to 4.
“D1” is
 
    PNG
    media_image2.png
    102
    148
    media_image2.png
    Greyscale

“D2” is 

    PNG
    media_image3.png
    81
    101
    media_image3.png
    Greyscale

The “A” connecting group may include per the instant P=X1 portion of instant formula 1:
 
    PNG
    media_image4.png
    20
    391
    media_image4.png
    Greyscale
 .
2, N(R3), C(R3)2, Si(R3)2, S(=O) or P(=O)R3.  Y also includes the definition that it may include a single bond (see 5th page of translation copy provided 3/16/2020).  See also example groups for D1 and D2 on page 12 of Google Patents translation copy, which includes at least the following:

    PNG
    media_image5.png
    150
    96
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    128
    107
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    247
    118
    media_image7.png
    Greyscale
. 
	While Volz does not show example Volz Formula 1 compounds that are the same as instant claim 22 compounds, the above defined Volz Formula 1 encompasses derivatives as claimed in instant claim 22.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds within the disclosure of Volz and to have arrived at compounds the same as claimed by applicant, because Volz clearly teaches forming functional compounds within the defined Volz Formula 1 having groups the same as compounds claimed by applicant.  One would expect to achieve functional compounds for a device within the disclosure of Volz with a predictable result and a reasonable expectation of success.
Regarding the compounds as “delayed fluorescent dopant”, compounds as taught by Volz et al. encompass compounds the same as claimed by applicant in the formula of instant claim 22.  Since the materials are overlapping in scope, the properties set forth in claim 22 would naturally flow from material the same or similar as claimed.  "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Further regarding compounds of claim 22, more specifically, Volz et al. renders obvious at least instant compounds 4 or 28:
Instant 4 
    PNG
    media_image8.png
    139
    92
    media_image8.png
    Greyscale
Instant 28 
    PNG
    media_image9.png
    147
    106
    media_image9.png
    Greyscale
.
The teaching of Volz et al. meet the requirement of the above instant compounds 4 and 28 where A of Volz formula 1 is 
    PNG
    media_image10.png
    44
    86
    media_image10.png
    Greyscale
 or 
    PNG
    media_image11.png
    34
    85
    media_image11.png
    Greyscale
, respectively, and R1 is selected as heteroaryl (see 5th page of Google Patents translation copy).  More specifically, regarding selection of the heteroaryl as pyridyl, the reference acknowledges pyridyl as a known heteroaryl group (see bottom of page 12 to page 13 of Google Patents translation copy).  One of ordinary skill in the art would be apprised of pyridyl group as a heteroaryl group.  The Volz D1 and/or D2 may be selected as 

    PNG
    media_image12.png
    73
    90
    media_image12.png
    Greyscale
or 
    PNG
    media_image13.png
    81
    99
    media_image13.png
    Greyscale
(see Google Patents translation copy page 12). While Volz does not show example Volz Formula 1 compounds that are the same as instant #4 or #28 compounds, the above defined Volz Formula 1 encompasses derivatives as claimed in instant claim 22.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds within the disclosure of Volz and to have arrived at compounds the same as claimed by applicant, because Volz clearly teaches forming functional .

Allowable Subject Matter
Claims 1-13, 18, and 20 are allowed.  The prior art fails to teach or to render obvious the combination of host and dopant materials in a structured EL device as specifically claimed in independent claim 1.  

Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive. 
On page 19 of the remarks applicant argues with regard to claim 22 that Volz does not teach or suggest the use of their organic molecules as delayed fluorescent dopant.  In response to applicant's argument that the compound is a delayed fluorescent dopant, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Chemical structures defined by Volz encompass compounds the same as claimed by applicant in claim 22.   Per MPEP 2112, the identification of properties of a known material does not make it novel.  Also, “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chemistry Of Materials, (2016), 28, pages 5667-5679 discloses thermally activated delayed fluorescence dyes comprising chromophores with phenoxazine groups and P=O group (see abstract and full document).  The reference is considered relevant to the field of the endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786